DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/283,092 filed 02/22/2019 and Amendment filed 02/04/2022.
Claims 1-9, 11-17, 19-20 remain pending in the Application. Claims 10, 18 have been cancelled from the Application.
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furtner (US Patent 9,425,631).
	With respect to claim 1 Furtner teaches A method for selectively connecting a battery pack to an external bus with a multifunction battery switch, the multifunction battery switch comprising a multifunctional controller operatively coupled with a plurality of switches that are arranged with a resistor and an inductor to define a buck-boost converter (col. 1, ll.48-57; col. 2, ll.37-39), the method comprising: 
measuring a current through the resistor to yield a current measurement (sensing/measuring a current by resistor 216 (col. 6, ll.4-9; col. 4, ll.62-65; Figs. 3, 5a));
measuring a voltage across the battery pack to yield a battery voltage measurement (monitoring/measuring battery voltage UBAT (col. 7, ll.19-20; col. 10, ll.30-31)); 
measuring a voltage across the external bus to yield a bus voltage measurement (sensing/measuring rail/bus 222/external bus (col. 3, ll.54-55; col. 4, l.24; Figs, 3, 2a));
calculating a differential voltage measurement between the battery voltage measurement and the bus voltage measurement (comparing/calculating difference measured power bus/rail with battery cell charged voltage/measured (col. 10, ll.41-43, ll.22-24; col. 4, ll.21-24; col. 5, ll.27-28), wherein monitoring/measuring and comparison between voltage/UEXT/URAIL/power bus/rail and voltage battery cell/UBAT is basis for deciding if the battery 220 will be in charging mode to supply power from the power bus or discharging mode to supply the power from the battery to the power bus (col. 6, ll.22-29, ll.35-36, ll.50-61)); 
(control unit 208/ 302/502 to control multiple bi-directional switching elements including 210, 212, 214a-214c to select between commands as charge battery cells mode 220a-220c or discharge battery cells mode (col. 5, ll.16-19, ll.31-32, ll.37-39; col. 3, ll.58-60; col. 4, ll.17-19; Figs. 2a, 3, 5a), wherein control is based on monitoring/measuring and comparison between voltage/UEXT/URAIL/power bus/rail and voltage battery cell/UBAT, which is basis for deciding if the battery 220 will be in charging mode to supply power from the power bus or discharging mode to supply the power from the battery to the power bus (col. 6, ll.22-29, ll.35-36, ll.50-61; col. 5, ll.27-28)); and 
independently controlling each of the plurality of switches via the switch commands to regulate power transfer between the battery pack and the external bus (controlling independently multiple bi-directional switching elements including 214a-214c to select between commands as charge/regulate battery cells mode 220a-220c from rail/bus 222/external bus or discharge/regulate battery cells mode to rail/bus 222/external bus (col. 11, ll.25-30; col. 6, ll.5-11, ll.35-36, ll.50-57)).
controlling at least one of the plurality of switches to operate as an ideal diode (controlling switching transistors 210, 212, which operate as diodes 211, 213 (col. 6, ll.12-18, ll.35-36,)). 
 	With respect to claim 7 Furtner teaches A multifunction battery switch for selectively connecting a battery pack to an external bus (Title; col. 1, ll.48-56), the multifunction battery switch comprising: 
(multifunctional control unit 208/ 302/502 to control multiple bi-directional switching elements including 210, 212, 214a-214c (col. 5, ll.16-19, ll.31-32, ll.37-39; col. 3, ll.58-60; col. 4, ll.17-19; Figs. 2a, 3, 5a), wherein control is based on monitoring/measuring and comparison between voltage/UEXT/URAIL/power bus/rail and voltage battery cell/UBAT, which is basis for deciding if the battery 220 will be in charging mode to supply power from the power bus or discharging mode to supply the power from the battery to the power bus (col. 6, ll.22-29, ll.35-36, ll.50-61; col. 5, ll.27-28)); 
a plurality of switches, wherein each of the plurality of switches is independently controllable via one or more switch commands from the multifunctional controller, wherein the multifunctional controller is configured to control at least one of plurality of switches to operate as an ideal diode (multiple bi-directional switching elements including 210, 212, 214a-214c, which are independently controlled by control unit 208/ 302/502 (col. 11, ll.25-30; col. 6, ll.5-11, ll.35-36, ll.50-57), wherein control unit 208/ 302/502 selects between commands as to charge battery cells mode 220a-220c or to discharge battery cells mode (col. 5, ll.16-19, ll.31-32, ll.37-39; col. 3, ll.58-60; col. 4, ll.17-19), wherein for controlling switching transistors 210, 212, which operate as diodes 211, 213 (col. 6, ll.12-18)); 
an inductor (inductor 218 (col. 4, ll.4-5; Figs. 2a, 3, 5a)); and 
a resistor, wherein the inductor, the resistor, and the plurality of switches are arranged to define a buck-boost converter to selectively regulate power transfer between the battery pack and the external bus as a function of the switch commands from the (resistor 216, wherein inductor 218, resistor 216 in connection with switching elements 210, 212, 214 configured to operate as buck converter  (col. 3, ll.55-63; col. 4, ll.21-27), wherein converter under control of control unit 208/ 302/502 using commands regulates selectively as implements charge battery cells mode 220a-220c or to discharge battery cells mode (col. 5, ll.16-19, ll.31-32, ll.37-39; col. 3, ll.58-60; col. 4, ll.17-19)), wherein:
the current measurement is a measured current through the resistor (sensing/measuring a current by resistor 216 (col. 6, ll.4-9; col. 4, ll.62-65; Figs. 3, 5a)), 
the battery voltage measurement is a measured voltage across the battery pack (monitoring/measuring battery voltage UBAT (col. 7, ll.19-20; col. 10, ll.30-31)),
the bus voltage measurement is a measured voltage across the external bus (sensing/measuring rail/bus 222/external bus (col. 3, ll.54-55; col. 4, l.24; Figs, 3, 2a)), and 
the differential voltage is a differential voltage between the battery voltage measurement and the bus voltage measurement (wherein control is based on monitoring/measuring and comparison between voltage/UEXT/URAIL/power bus/rail and voltage battery cell/UBAT, which is basis for deciding if the battery 220 will be in charging mode to supply power from the power bus or discharging mode to supply the power from the battery to the power bus (col. 6, ll.22-29, ll.35-36, ll.50-61; col. 5, ll.27-28)).
With respect to claims 2-6, 8-9, 11-17, 19-20 Furtner teaches
Claims 2, 8: wherein the multifunctional controller is configured to control the plurality of switches to facilitate charge-only operation and discharge-only operation (col. 11, ll.25-30).
(col. 6, ll.34-36, ll.50-58).
Claims 4, 11: wherein the ideal diode is configured (1) to prevent current flow into the battery pack during discharge-only operation and (2) to prevent current flow out of the battery pack during discharge-only operation (col. 6, ll.16-18, ll.34-36).
Claims 4, 12: wherein the multifunctional controller is configured to control at least one of the plurality of switches to operate as an ideal diode to prevent current flow out of the battery pack during charge-only operation (col. 6, ll.16-18, ll.34-36).
Claim 5: wherein the battery pack is a reconfigurable battery pack having a plurality of switchable battery modules that are electrically arranged in series to define a battery string defining an output voltage, each of the plurality of switchable battery modules including a battery cell and a battery switch, wherein the battery switch is configured to (1) electrically connect the battery cell to the battery string to increase the output voltage when the battery switch is in a first position, and (2) electrically bypass the battery cell from the battery string when the battery switch is in a second position (col. 2, ll.47-56, ll.61-64; col. 3, ll.54-63; Figs. 2a, 3, 5a).
Claim 6: further comprising the steps of: generating, via the multifunctional controller, switch commands to implement fine adjustments to the output voltage of the reconfigurable battery pack via the plurality of switches; and controlling the battery switch to implement coarse adjustments to the output voltage of the reconfigurable battery pack via the plurality of switchable battery modules (col. 2, ll.59-67; col. 7, ll.16-20, ll.24-35).
(col. 2, ll.59-64; col. 4, ll.21-26; col. 10, ll.22-27; Fig. 8).
Claim 14: wherein the first switch is configured to pass current between a first inductor terminal of the inductor and a first battery terminal of the battery pack and the second switch is configured to pass current between the first inductor terminal of the inductor and a second battery terminal of the battery pack (col. 3, ll.66-67; col. 4, ll.1-15; col. 8, ll.1-4).
Claim 15: wherein the third switch is configured to pass current between a second inductor terminal of the inductor and a first bus terminal of the external bus and the fourth switch is configured to pass current between the second inductor terminal of the inductor and a second bus terminal of the external bus (col. 10, ll.21-28.
Claims 16: further comprising an amplifier to output (1) a current measurement through the resistor or (2) a voltage measurement across the resistor (col. 6, ll.5-11).
Claim 17: further comprising an amplifier to output a differential voltage measurement between (1) a battery voltage across the battery pack and (2) a bus voltage across the external bus (col. 6, ll.12-14).
Claim 19: wherein the battery pack is a reconfigurable battery pack having a plurality of switchable battery modules that are electrically arranged in series to define a battery string having a variable output voltage (col. 3, ll.50-54; col. 4, ll.17-19, ll.21-25).
Claim 20: wherein the multifunctional controller controls the plurality of switches of the buck-boost converter to implement fine adjustments to the variable output voltage of (col. 5, ll.16-19, ll.31-32, ll.37-39; col. 3, ll.58-60; col. 4, ll.17-19).
Remarks

8.	In remarks Applicant argues in substance:
i) Furtner fails to disclose or suggest "calculating a differential voltage measurement between the battery voltage measurement and the bus voltage measurement," or "generating . . . one or more switch commands as a function of the current measurement, the battery voltage measurement, the bus voltage measurement, and the differential voltage measurement," as claimed … Stating that the "the power bus voltage may be close to the battery voltage" is not the same as "calculating a differential voltage measurement between the battery voltage measurement and the bus voltage measurement," as recited in claim 1.
ii) Furtner fails to disclose or suggest "generating .. one or more switch commands as a function of the current measurement, the battery voltage measurement, the bus voltage measurement, and the differential voltage measurement."
9. 	Examiner respectfully disagrees for the following reasons:
With respect to i) Furtner discloses comparing/calculating difference measured power bus/rail with battery cell charged voltage/measured (col. 10, ll.41-43, ll.22-24; col. 4, ll.21-24; col. 5, ll.27-28), wherein monitoring/measuring and comparison between voltage/UEXT/URAIL/power bus/rail and voltage battery cell/UBAT is basis for deciding if the battery 220 will be in charging mode to supply power from the power bus or discharging mode to supply the power from the battery to the power bus (col. 6, ll.22-29, ll.34-36, ll.50-61)
EXT/URAIL/power bus/rail and voltage battery cell/UBAT, which is basis for deciding if the battery 220 will be in charging mode to supply power from the power bus or discharging mode to supply the power from the battery to the power bus (col. 6, ll.22-29, ll.50-61; ll. 34-36; col. 5, ll.27-28))
Based on these disclosures of Furtner and better mapping of citations from Furtnerwith claim limitations, Examiner believes that Furtner reads claims 1-9, 11-17, 19-20 as currently written and maintains rejections under 35 USC § 102 above.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
02/23/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851